Citation Nr: 0425641	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-18 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an increased original evaluation for post-
traumatic stress disorder (PTSD), currently evaluated at 10 
percent.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran has certified active duty honorable service from 
March 1963 to March 1965, and from January 1967 to November 
1968.  He also had additional subsequent service from 
November 1968 to February 1971.  His personnel records reveal 
that he was awarded the Combat Infantryman Badge and the 
Purple Heart, among other awards and decorations, during his 
second period of active service.  He served in the Republic 
of Vietnam from July 1967 to July 1968.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the RO, which 
established service connection for PTSD, evaluated as 10 
percent disabling, effective from February 7, 2003.  The 
veteran disagreed with the initial 10 percent rating.  


FINDINGS OF FACT

1.  The veteran's PTSD represents an occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood; anxiety; and chronic sleep impairment.

2.  The veteran's PTSD is not manifested by:  a flattened 
affect; circumstantial, circumlocutory, or stereo-type 
speech; difficulty in understanding complex commands; 
impairment of shot and long-term memory; impaired judgment; 
impaired abstract thinking; suicidal ideation; obsessional 
rituals which interfere with routine activities; spatial 
disorientation; neglect of personal appearance or hygiene; 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but not 
greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. 4.1, 4.2, 4.3, 4.7, 4.130, Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. § 3.159 (2003).  

After VA receives an application that is at least 
substantially complete, VA must then provide notice of the 
information and evidence not of record that is necessary to 
substantiate the "claim," including which information and 
evidence that VA will seek to provide, and which information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Additionally, if an application 
for a benefit is incomplete, VA shall notify the claimant and 
the claimant's representative, if any, of the information 
necessary to complete the application.  38 U.S.C.A. 
§ 5102(b); see also 38 C.F.R. § 3.159(b)(2) (receipt of 
incomplete application triggers notice of information 
necessary to complete information).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the veteran first raised his claim of 
entitlement to an increased initial rating for PTSD in his 
April 2003 notice of disagreement (NOD).  VA's Office of 
General Counsel indicated in VAOPGCPREC 8-2003 that when VA 
receives a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue 
an SOC if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  

In this case, a VCAA specific letter was initially sent in 
February 2003, prior to the rating decision establishing 
service connection.  This letter advised the veteran of the 
evidence needed to substantiate his claim for service 
connection for PTSD, the evidence he was responsible for 
providing, the evidence VA would provide, and the need for 
him to submit any evidence in his possession.  Following his 
NOD, proper subsequent VA process was followed when the 
veteran was provided notice of the rating criteria at 
38 C.F.R. § 4.130, of the extant laws and regulations; what 
VA had received, the development VA had undertaken to date, 
and what the veteran would need to show to obtain a higher 
rating, in the June 2003 statement of the case (SOC).  In 
June 2004, he was afforded a videoconference hearing before 
the undersigned, during which he waived his right to an in-
person hearing.  He also submitted additional evidence when 
VA suggested he submit everything he had, compare 38 C.F.R. 
§ 3.159 (d) with Costantino v. West, 12 Vet. App. 517 (1999) 
(VA hearing officer has a regulatory duty under 38 C.F.R. 
§ 3.103(c)(2) to suggest the submission of evidence which the 
claimant may have overlooked and which may be to his 
advantage), along with a waiver of AOJ review of this 
evidence.

Thus, together with the several notice letters of record, as 
well as the rating documents, SOC, their respective notices, 
and the hearing transcript, VA has advised the veteran of 
what was needed to substantiate his claims, what evidence he 
was responsible for submitting, what evidence VA would 
obtain, and of the need to advise VA of or to submit any 
evidence in his possession.  

Further, the veteran has specifically waived his right to 
have his case remanded and the new evidence reconsidered by 
the AOJ, in favor of having his case go forward to the Board, 
as is his right.  Thus, for all of the above reasons and 
bases, VA has met its duties to notify the veteran under 
38 U.S.C.A. §§ 5102, 5103, Pelegrini, and 38 C.F.R. § 3.159.  
As a plain review of these numerous documents makes clear, 
the veteran has been notified of the information required 
from him, of what he was responsible for providing, and what 
VA was responsible for.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (veteran only provided scant notice via 
adjudication letters, no additional VA notice, or VCAA 
specific letters were provided.)  VA's duty to notify the 
veteran has therefore been met under the facts and 
circumstances of this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining relevant evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  This has been accomplished in 
the instant matter.  The veteran's service medical records, 
VA records, and VA examination reports have been obtained and 
associated with the claims folder.  Repeated development has 
been conducted at each stage of the appellate process, when 
the veteran notified VA that additional evidence may exist.  
The duty to assist has been met.  


II.  Factual Background

The veteran first sought treatment for PTSD at a VA medical 
center in December 2002.  He was next clinically treated at 
another VA facility, where he attended group and some 
individual sessions.  His medications continued to be managed 
by the VAMC.  He also was afforded a VA compensation and 
pension examination in March 2003.  That examiner reported 
that the veteran was a gunner on an armored personnel carrier 
(APC), and that his reported stressor was that his APC went 
over a land mine, injuring the veteran and his squad while in 
the Republic of Vietnam.  

In January 2003, the veteran mostly related difficulty in 
sleeping at night.  He had nightmares a few times a week that 
awoke him at night.  He was orientated times three, and was 
appropriately depressed.  His hygiene and grooming were good.  
Speech was normal in rate and volume, as well as coherent.  
He denied excessive anxiety or nervousness and no panic 
attacks were reported.  Insight and judgment were fair.  His 
last Global Assessment of Functioning (GAF) score was noted 
to be 60, in December 2002.  

He was again seen in February 2003.  There was improvement in 
his depressive symptoms, and he was a bit less anxious.  His 
sleep patterns also improved, and nightmares were less of an 
issue.  Affect was bright and reactive with a stable mood.  

The report of the March 11, 2003 VA compensation and pension 
examination reveals that the examiner reviewed the claims 
file, the veteran's history, and diagnosed him with chronic, 
but very mild, PTSD.  On mental status examination, the 
examiner observed that the veteran was alert, oriented in all 
three spheres, and spoke in normal tones, rhythm and rates.  
His conversation was relevant, coherent, goal directed and 
organized.  He smiled broadly and consistently throughout the 
interview, and was pleasant, cordial, and personable.  He did 
not appear to be significantly depressed at that time, or 
manifestly anxious.  His affect was responsive, well 
modulated, and broad based.  There were no major impediments 
in insight or judgment noted.  At the time of the interview, 
it was the examiner's impression that the current (GAF) was 
between 80 to 85.  

The next day, March 12, 2003, the veteran was referred to a 
VAMC for medication management by his VA counselor.  That 
examination report shows that the veteran was administered 
the standard package for PTSD.  The examiner found that the 
scores were indicative of PTSD and severe depression.  After 
an examination, review of the veteran's medical and military 
history, the examiner concluded that it was his opinion that 
the veteran suffered from chronic, moderate PTSD.  Nightmares 
of Vietnam were reported once or twice weekly.  

A March 18, 2003 VA note shows that the veteran was "doing 
well" on his current medications, that he continued to 
improve, and that he was less irritable and anxious, and less 
depressed.  Affect was bright, memory was intact, and 
thoughts were organized and goal directed.  

A letter received by VA in May 2003 from the veteran's 
employer suggests that the veteran has a personality disorder 
that may require attention, as he was unable to get along 
with others at his work site.  The veteran's profession was 
in the construction industry.  

Also in May 2003, the veteran was seen as a walk-in at the 
VAMC, because he wanted to have his medication adjusted.  He 
related that his depression was a bit better, however he was 
more irritable and easily angered.  

In June 2003, the veteran was again a bit more depressed.  He 
had trouble staying asleep.  He was angry about his appeal.  
His affect was reactive with a stable mood, his thoughts were 
organized, but focused on his claim.  Memory was intact, 
judgment was not impaired.  Later in June 2003, the veteran 
was started on another medication to "target the sleep 
issues."

In August 2003, the veteran reported that he was told that he 
was having anxiety attacks, although the person who told him 
this was not a health care provider.  Subsequent work up 
revealed a cardiac condition.  His mood was depressed, affect 
was blunted with fleeting eye contact.  He was assessed with 
PTSD, chronic, moderate, as well as severe life stressors due 
to PTSD and interpersonal difficulties.  His GAF was 60.  

In September 2003, he was seen by a VA psychiatrist.  He 
complained of poor concentration, poor sleep with nightmares 
and middle of the night awakenings, and an irritable mood.  
He was written up at work for his attitude.  His medications 
were reviewed and adjusted.  

In October 2003, the veteran reported his mood as between 4 
and 5, on a scale of 1 to 10, with 10 being the worst.  He 
denied any current suicidal ideation or homicidal ideation.  
There were no current death wishes, although he admitted to a 
past history of suicidal thoughts, such as shooting himself 
in the head.  He reported flashbacks of combat, combat 
nightmares, and of being tired of thinking of Vietnam with 
the frequency that he currently did.  His sleep was fair, and 
he had moderate anxiety.  He reported falling asleep between 
10 and 10:30 pm, rising between 4:30 and 5:00 am, and waking 
up about 1 or 2 times per night about 3 to 4 times a week.  
On exam, he was alert and orientated times three.  Speech was 
goal directed, not pressured or rapid.  Grooming and hygiene 
was good, as was eye contact.  Mood was depressed.  No 
suicidal or homicidal ideation, and no death wishes were 
noted.  Mood was moderately anxious, and he was moderately 
irritable.  Sleep was fair.  Appetite was good, energy was 
fair.  He expressed a misunderstanding of his medication 
regime, which was again reviewed.  

In December 2003, the veteran reported that he was only 
taking one half of the prescribed does of one of his 
medications, by mistake, and that he was more depressed.  
Suicidal and homicidal ideations were not shown, nor were 
death wishes.  The veteran did report flashbacks and combat 
nightmares.  He was moderately anxious, with no panic 
symptoms.  He was sleeping better, about 6 to 7 hours per 
night.  On examination, he was alert times three, speech was 
goal directed, and grooming and hygiene were good.  He was 
moderately depressed.    

In January 2004, the veteran reported that he did not think 
his medication was helpful, as he was very depressed over the 
weekend.  He admitted to having death wishes, although there 
was no suicidal thought or plan.  He was laid off from work 
in December 2003.  He had been staying home and ruminating 
about the war since that time.  His sleep improved, so he 
reduced one of his medications, because he awoke tired in the 
AM.  He was also frustrated with the other medication, as he 
felt it had not helped since he started taking it in May 
2003.  The veteran and the examiner agreed to a medication 
change, the examiner told the veteran it may take several 
weeks to see an effect, and he was scheduled for follow-up 
appointments in the interim.  Objectively, he was alert and 
orientated times three.  Speech was goal directed, there was 
no pressured or rapid speech.  No agitation, although his 
mood was depressed.  There were no current death wishes, 
suicidal ideation or homicidal ideation.  He still had combat 
related thoughts and nightmares.  The examiner concluded that 
there was moderate anxiety, but no panic, and sleep had 
improved.  His medications were changed.  

In February 2004, the veteran reported an improvement in his 
mood, with his medication change.  He was sleeping well, but 
had moderate anxiety, which was sometimes severe.  He also 
had moderate irritability.  

In March 2004, the veteran's GAF was reported at 55 at a 
medical prevention note.  Later in March 2004, the veteran 
was noted to worry about his newly diagnosed chronic medical 
conditions, and to feel overwhelmed.  His anxiety and 
irritability remained moderate, with anxiety being severe at 
times.  His new medication was increased, to target 
depression and anxiety.  

A VA Form 21-4138, dated April 7, 2004, was submitted by one 
of the veteran's treatment providers.  That person signed his 
name with credentials of an "Accredited Clinical Social 
Worker," and reported that the veteran's symptoms included 
anger outbursts at work and home, intrusive thoughts, 
isolation, night sweats, and suicidal ideation.  The 
statement also avers that the veteran became divorced after 
his children reached adulthood, and that the veteran was 
currently out of work.  

On April 26, 2004, VA notes reveal that the veteran's mood 
improved somewhat, although he had increased life stressors, 
as he had recently gotten married, and his wife's children 
were living with him.  There was moderate anxiety and 
irritability, but no severe anxiety.   He was sleeping well, 
but had continued intrusive thoughts and nightmares.  

Another VA Form 21-4138, dated June 10, 2004, was submitted 
by the veteran's Accredited Clinical Social Worker, and 
reported that the veteran's symptoms included being quick to 
anger, causing difficulty with his siblings, his marriage, 
and at work.  He was also noted to have intrusive thoughts 
that interrupted him at work and at home (causing him to 
isolate), or work alone.  He reportedly slept no more than 3 
to 4 hours per night.  These symptoms were noted to encourage 
suicidal ideation during times of depression, and periods of 
sleep deprivation.  The veteran also reportedly noted 
symptoms of several panic attacks monthly, and was concerned 
about memory loss causing problems at work.  

The veteran testified in June 2004 before the undersigned 
that he had problems sleeping, he dreamt about Vietnam, he 
had anger problems, survivor guilt, exhibited road rage, and 
hypervigilance, in that he kept his house "locked down."  


III.  Law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  

The veteran's PTSD is currently assigned a 10 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Under 38 C.F.R. § 4.130, when a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning, or to 
require continuous medication, it will be assigned a zero 
percent (compensable) evaluation.  A 10 percent rating is 
assigned when the occupational and social impairment is due 
to mild or transient symptoms, which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms that are controlled by 
continuous medication.  

A 30 percent rating is assigned for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of shot and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411.

The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(hereinafter DSM-IV).  A 51-60 score indicates moderate 
symptoms (flat affect and circumstantial speech, occasional 
panic attacks) OR any moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with peers or co-workers).  A score between 81 and 
90 reflects absent or minimal symptoms (e.g. mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, and no more than 
everyday problems and concerns (e.g. occasional argument with 
family members).  

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim, or 
is in relative equipoise, in which case the claim is granted, 
or whether instead a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


IV.  Application of Law to Facts

After a review of the record, the Board finds that the 
veteran's PTSD most closely approximates a 30 percent rating 
under DC 9411.  The Board makes this finding after 
consideration of all of the evidence, but also after 
determining that his many monthly treatment reports are most 
probative of his overall condition.  

Specifically, the two statements from the social worker are 
less specific, detailed, and informed than the monthly 
treatment records.  Although they do relay that examiner's 
overall general opinion and impressions, the Board 
specifically finds, as a matter of fact, that the statements 
are either less fully informed than the other evidence of 
record reflecting a disability picture consistent with a 30 
percent rating, or they are too vague.  

For example, the first April 2004 statement avers that the 
veteran became divorced after his children reached adulthood, 
and that the veteran was currently out of work.  These 
statements were made in the context of describing the 
severity of the veteran's current PTSD; however, complete 
file review shows that the veteran himself relayed to another 
VA examiner that his divorce was due, in large part, to 
another unrelated nonservice-connected disorder, and that the 
veteran's construction position is, at least occasionally, 
seasonal.  Therefore very little probative value is attached 
to these 2 opinions, as they are less reliable than the 
monthly treatment records which chronicle the veteran's 
monthly clinical picture, and because they appear to be 
misleadingly vague.  

Additionally, although the March 2003 VA compensation and 
pension examination appears to reflect a disability with a 
different clinical picture than the March 2003 VAMC treatment 
appointment and medication review conducted just one day 
later, the Board finds that after consideration of the 
frequency, severity, and duration of the psychiatric 
symptoms, the veteran's PTSD disability picture is most 
closely analogous with a 30 percent rating, as reflected in 
the monthly treatment reports.  38 C.F.R. § 4.126 (rate based 
on totality of evidence, not just disability level at the 
moment of examination.)  

Specifically, at one point or another, he manifests nearly 
all the symptoms listed for that rating, such as:  depressed 
mood, anxiety, panic attacks, and especially, chronic sleep 
impairment.  In brief, the evidence simply mirrors the 
criteria for a 30 percent rating.  See 38 C.F.R. § 4.130, DC 
9411.  

However, a greater rating is not shown.  Specifically, a 50 
percent rating is not shown by the current evidence of 
record.  The veteran's PTSD does not most closely resemble a 
disability of a severity which is demonstrated by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  either a flattened 
affect; circumstantial, circumlocutory, or stereo-type 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of shot and long-
term memory; impaired judgment; or impaired abstract 
thinking.  

In particular, the veteran's affect was never flattened; his 
speech was never described as circumstantial, circumlocutory, 
or stereotyped; and he has not manifested panic attacks more 
than once a week.  In fact, although he was once told he had 
a panic attack, he in actuality had a cardiac condition.  The 
April and June 2004 letters appear to be incorrect in this 
regard, when compared to the clinical record.  There is also 
no evidence of impairment in short or long term memory, or 
impaired judgment or abstract thinking, or in understanding 
complex commands.  Although the lay statement submitted on 
his behalf by his employer shows that he chose to ignore some 
instructions, the employer attributed that to the veteran's 
will, not any difficulties in understanding or memory 
retention, and this is supported by the clinical record.  

Although there were, at times, disturbances of the veteran's 
mood, there were no apparent disturbances of motivation.  The 
criteria for a 30 percent rating specifically include a 
depressed mood, which is what the veteran was assessed with.  
Also, although the veteran did report some difficulty in 
establishing and maintaining effective work and social 
relationships, he did recently remarry, and lives with his 
new wife's children.  He also apparently was able to maintain 
some type of working relationship with his employer.  In any 
event, the veteran's symptoms are more closely analogous to a 
disability picture of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation normal), than they are 
of a disability demonstrated by occupational and social 
impairment with reduced reliability and productivity.  Thus, 
the evidence does not meet the criteria for a 50 percent 
rating in this case.  

Further, although the veteran admitted to a past history of 
"death wishes," there is no evidence that suicidal or 
homicidal ideation were manifested, and the veteran was 
examined monthly.  Also, although the veteran was irritable, 
the impaired impulse control contemplated by the criteria 
listed under a 70 percent rating requires periods of 
violence, in addition to irritable mood.  No such 
manifestations are shown in this case.  Therefore, as a 
disability of a severity sufficient to warrant at least the 
assignment of a 50 percent rating is not shown, it logically 
follows that a more severe disability, warranting either a 70 
or 100 percent evaluation, is also not shown.  

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).

While the veteran's specific symptoms representative of a 30 
percent rating do appear to wax and wane, the Board does not 
find evidence that the veteran's disability evaluation should 
be staged or reduced for any separate period based on the 
facts found during the appeal period.  The evidence of record 
from the day the veteran's filed his claims to the present 
supports the conclusion that he is entitled to a 30 percent 
rating during the entire course of the appeal.  


ORDER

An initial rating of 30 percent for PTSD, but not greater, is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.  



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



